         Case 1:16-cr-00317-PAE Document 685 Filed 03/02/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      16 Cr. 317-22 (PAE)
                        -v-                                           19 Civ. 3463 (PAE)

 CARLOS LOPEZ,                                                             ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       In 2018, Judge Forrest, then presiding over this case, sentenced defendant Carlos Lopez

to 120 months’ imprisonment. On April 14, 2019, Lopez filed a pro se motion to vacate his

sentence under 28 U.S.C. § 2255. At the time, his direct appeal of his conviction was pending.

As a result, on May 16, 2019, the Court, since reassigned to this case, denied his motion, citing

“prudential concerns of ‘judicial economy,’” and that the pending appeal could “make the district

court’s efforts on the § 2255 motion a nullity.” 19 Civ. 3463, Dkt. 5 at 1 (quoting United States

v. Outen, 286 F.3d 622, 632 (2d Cir. 2002)). The Court did so without prejudice to Lopez

seeking future relief after his pending appeal was resolved. Id. at 2. On August 5, 2019, Lopez

appealed that denial. Id., Dkt. 6; see id., Dkt. 10 at 1–2. On August 6, 2019, the Second Circuit

decided Lopez’s direct appeal. No. 16 Cr. 317, Dkt. 623. It dismissed the appeal and granted the

Government’s motion for summary affirmance, with one exception: as to one special condition

of supervised release, the Circuit vacated and remanded for resentencing, directing the Court to

clarify a discrepancy between the Court’s sentencing remarks and its written judgment. Id. at 1–2.

On November 5, 2020, the Court resentenced Lopez and issued an amended judgment. See Id.,

Dkt. 660. Lopez never filed another § 2255 motion.
         Case 1:16-cr-00317-PAE Document 685 Filed 03/02/21 Page 2 of 8




       On March 1, 2021, the Circuit, in considering Lopez’s appeal of his May 2019 § 2255

denial, issued the attached order. In it, the Circuit sua sponte found Lopez’s appeal to be untimely,

but construed his notice of appeal as a timely motion either for an extension of time to appeal or

to reopen the time to appeal, under Fed. R. App. P. 4(a)(5) and (6). See 19 Civ. 3463, Dkt. 10

at 1–2. And it directed this Court to consider whether, so construed, Lopez is entitled to relief

under either provision. Id.

       In the Court’s view, Lopez may not stand to gain much by pursuing the appeal of the

Court’s May 2019 denial. That decision was procedural, without prejudice, and did not purport

to address the merits of Lopez’s 2019 claims of, inter alia, ineffective assistance of counsel. See

id., Dkt. 5. Thus, it appears that, assuming his time to do so has not expired, Lopez would be

better served by renewing those substantive claims now, rather than pursuing the appeal of the

2019 denial. However, in light of the complex history here, and time bars potentially imposed

by § 2255(f) and Fed. R. App. P. (4)(a)(1)(A), the Court hereby orders as follows.

       The Court reappoints Lopez’s most recent counsel in his criminal case, Florian Miedel,

for the limited purpose of responding to this order. The parties shall inform the Court of their

views as to how best to proceed in light of the above. Mr. Miedel’s submission, on Lopez’s

behalf, is due by March 10, 2021. The Government’s submission is due by March 15, 2021.

Those submissions should address whether Lopez is entitled to relief under Fed. R. App. P. 4(a)(5)

or (6), and whether he is able to file a new § 2255 motion bringing his claims of ineffective

assistance of counsel, given the Court’s May 2019 denial without prejudice to his doing so, the

Circuit’s August 2019 decision in his direct appeal, and the Court’s issuance of an amended

judgment in November 2020.




                                                  2
       Case 1:16-cr-00317-PAE Document 685 Filed 03/02/21 Page 3 of 8




      SO ORDERED.

                                             PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: March 2, 2021
       New York, New York




                                     3
                   Case
                 Case
                 Case    19-2451, Document
                      1:16-cr-00317-PAE
                      1:19-cv-03463-PAE    65-1, 03/01/2021,
                                        Document
                                         Document   685  Filed3046288,
                                                     10 Filed  03/02/21Page1
                                                               03/01/21  Pageof
                                                                        Page    2of 28
                                                                             14 of



                                                                                              S.D.N.Y.–N.Y.C.
                                                                                                   19-cv-3463
                                                                                                Engelmayer, J.


                               United States Court of Appeals
                                                     FOR THE
                                             SECOND CIRCUIT
                                             _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 1st day of March, two thousand twenty-one.
                                                                                   USDC SDNY
      Present:                                                                     DOCUMENT
                      José A. Cabranes,                                            ELECTRONICALLY FILED
                      Gerard E. Lynch*,                                            DOC #:   _________________
                                                                                   DATE FILED: March 1, 2021
                            Circuit Judges.

      Carlos Lopez,

                                     Petitioner-Appellant,

                      v.                                                            19-2451

      United States of America,

                                     Respondent-Appellee.


      Appellant, pro se, moves for a certificate of appealability (“COA”) and for the appointment of
      counsel. This Court has determined sua sponte that the notice of appeal was untimely filed. See
      28 U.S.C. § 2107(a); Bowles v. Russell, 551 U.S. 205, 214 (2007). However, in his notice of
      appeal, which was filed within the time to file a motion for an extension of time to appeal as well
      as a motion to reopen, Appellant stated that he did not receive the district court’s order until two
      days after the time to appeal had already expired. Fed. R. App. P. 4(a) (5), (6). Thus,
      Appellant’s notice of appeal could be construed as a motion for an extension under Fed. R. App.
      P. 4(a)(5) or a motion to reopen under Fed. R. App. P. 4(a)(6). See Campos v. LaFevre, 825
      F.2d 671, 676 (2d Cir. 1987).


             *
               Judge Debra Livington, originally assigned to the panel, recused herself from consideration
      of this matter. The two remaining members of the panel, who are in agreement, have decided this
      case in accordance with Second Circuit Internal Operating Procedure E(b). See 28 U.S.C. § 46(d); cf.
      United States v. Desimone, 140 F.3d 457, 458 (2d Cir. 1998).




CERTIFIED COPY ISSUED ON 3/01/2021
           Case
         Case
         Case    19-2451, Document
              1:16-cr-00317-PAE
              1:19-cv-03463-PAE    65-1, 03/01/2021,
                                Document
                                 Document   685  Filed3046288,
                                             10 Filed  03/02/21Page2
                                                       03/01/21  Pageof
                                                                Page    2of 28
                                                                     25 of




Accordingly, it is hereby ORDERED that decision on Appellant’s motions are DEFERRED.
The district court is directed to construe Appellant’s notice of appeal as a motion for an
extension of time to appeal or a motion to reopen the time to appeal under Fed. R. App. P.
4(a)(5) and (6), and to consider whether Appellant is entitled to relief under either provision. It
is further ORDERED that the parties shall notify this Court of the district court’s decision within
30 days of its entry on the district court’s docket sheet. The matter will thereafter be referred to
a new motions calendar in the normal course.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 2
    Case
    Case
     Case1:19-cv-03463-PAE
         1:16-cr-00317-PAE
           1:19-cv-03463-PAE Document
                              Document10-1
                                      685  Filed
                                           Filed08/05/19
                                       6 Filed   03/02/21
                                                 03/01/21 Page
                                                           Page
                                                           Page161ofof
                                                                    of383




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK




CARLOS ANDREW LOPEZ,
          PETITIONER,                      Crim No: 1:16-cr-00317

                                           Civil No: 1:19-cv-03463
                                           USM No:   #79367-054
                                           HONORABLE PAUL A ENGELMAYER
v




UNITED STATES OF AMERICA,                            NOTICE OF APPEAL

           RESPONDENT.


     NOTICE IS HEREBY GIVEN THAT, CARLOS ANDREW LOPEZ, the Pe-

titioner Pro Se, hereby appeals to the Second Circuit Court of
Appeals, from the FINAL JUDGEMENT DENYING is Motion to Vacate,

Set Aside or Correct Sentence, pursuant to 28 USC B 2255, and
ALL pleadings related thereto, entered for the record in the
above action on the 26th day of May, 2019, but received by
the Petitioner, via US Mail, on July 17, 2019.

     Respectfully submitted on this 21st day of July, 2019.




                                     CARLOS ANDR :'OPEZ' PRO SE
                                     FCI Gilmer PO Box 6000
                                     Glenville, WV 26351-6000




       Case 19-2451, Document 65-2, 03/01/2021, 3046288, Page1 of 3
       Case
     Case
     Case
      Case    19-2451, Document
          1:19-cv-03463-PAE
          1:16-cr-00317-PAE
            1:19-cv-03463-PAE   65-2, 03/01/2021,
                              Document
                               Document  10-1
                                         685      3046288,
                                              Filed
                                              Filed
                                          6 Filed   03/01/21Page2
                                                    03/02/21
                                                   08/05/19   Pageof72of
                                                              Page2
                                                             Page      3of
                                                                        of383




                         CERTIFICATE OF SERVICE


      I, CARLOS A LOPEZ, hereby certify that I have served a

true and correct copy of the foregoing instrument, Notice

of Appeal, by placing such instrument in the internal legal

mailing system (see                    Lack, 487 US 266, 270 (1988)),

located at FCI Gilmer,        201 FCI Lane, PO Box 5000, Glenville,

WV 26351-5000, on this 21st day of July, 2019, via US Postal
Service, first class mail, postage pre-paid and mailing said

instrument to the following address:


       Clerk, US District Court
       Southern District of NY
       500 Pearl Street
       New York, NY  10007


       Executed under the penalty of perjury, pursuant to 28 USC

B   1746.




                                       CARLOS
                                                                                          Case
                                                                                          Case
                                                                                           Case1:19-cv-03463-PAE
                                                                                               1:16-cr-00317-PAE
                                                                                                 1:19-cv-03463-PAE Document
                                                                                                                    Document10-1
                                                                                                                            685  Filed
                                                                                                                                 Filed08/05/19
                                                                                                                             6 Filed   03/02/21
                                                                                                                                       03/01/21 Page
                                                                                                                                                 Page
                                                                                                                                                 Page383ofof
                                                                                                                                                          of383




                                                                                                                                                                                                                                      \
Case 19-2451, Document 65-2, 03/01/2021, 3046288, Page3 of 3




                                                                                                                                  ,-...".L-::i ·J..i                       -.v'.f;'t :l ....:-.:r. . . ,,i..,_,
                                                                                                                                  "··'"                       -::..   f.               'f     ·.';...    ....·;;;



                                        CARLOS ANDREW LOPEZ
                                        USM No: #79367-054                                                                                31 JUL 201Si1 FM2 t
                                                      Correctional Institution
                                              FCI Gilmer           PO Box 6000
                                              Glenville, 4V 26351-6000
                                                                                                                              >
                                                               LEGAL CORRESPONDENCE                                           5 f"\                                                                                               '




                                                                                                               CLERK, US DISTRICT COURT
                                                                                                               SOUTHERN DISTRICT CF NY
                                                                                                                                                                                                                     ). ,..
                                                               I/")
                                                               C-•          uJ
                                                                ;:,:..,                                        500 Pearl Street
                                                                                                                                                                                                                    ......
                                                                                                                                                                                                                              .

                                                                            .....
                                                                                 :-                            New York, NY 10007

                                                                                                                                                                                                    '
                                                                 ._ __.     r
                                                                            (     ,.



                                                                             '     .•                                                                                                                   ..

                                                                    ....
                                                                     .•.         _,
                                                                                 :....d

                                                                                 '-'
                                                                    c::<J
                                                                                                                                          \i\\ 1\1\ ltl ll' l'" I\ 1I\I'1\l 1\ I\ 1111111111 \ \\1\ \, \ \\\ 1\ 11'\i\1\11
                                                                                                   i f)C.iC.:·-;;- i 33i)gg
